        Case 2:15-cr-00285-APG-EJY Document 631 Filed 02/08/21 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     AMY B. CLEARY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Amy_Cleary@fd.org
 6
 7   Attorney for Benjamin Galecki
 8                         UNITED STATES DISTRICT COURT
 9                              DISTRICT OF NEVADA
10   UNITED STATES OF AMERICA,                Case No. 2:15-cr-00285-APG-EJY-2
11                Plaintiff,                  Stipulation for Extension of Time
12                                            to File Defendant’s Response to
           v.
                                              the Government’s Motion to
13                                            Substitute and Forfeit Property
     BENJAMIN GALECKI,
14                                            (ECF No. 582)
                  Defendant.
15
                                              (Third Request)
16
17         IT IS HEREBY STIPULATED AND AGREED, by and between
18   Nicholas A. Trutanich, United States Attorney, and Daniel D. Hollingsworth,
19   Assistant United States Attorney, counsel for the United Stated of America, and
20   Rene L. Valladares, Federal Public Defender, and Amy B. Cleary, Assistant
21   Federal Public Defender, counsel for Defendant Benjamin Galecki, that the
22   response to the Government’s Motion to Substitute and Forfeit Property
23   currently due on February 11, 2021, be vacated, continued sixty days, and reset
24   for April 12, 2021.
25
26
        Case 2:15-cr-00285-APG-EJY Document 631 Filed 02/08/21 Page 2 of 2




 1         This Stipulation is entered into for the following reasons:
 2         1.     Defense counsel requires additional time to effectively and
 3   thoroughly investigate this case before filing a response. Defense counsel
 4   received Mr. Galecki’s physical file from his prior counsel later than expected
 5   and, due to remote teleworking limitations the laborious process of scanning this
 6   file’s documents has taken longer than usual, but is nearing completion. As
 7   defense counsel and her staff continue to telework due to the COVID-19
 8   pandemic, an additional sixty days is necessary for defense counsel to respond to
 9   the government’s motion and the complicated forfeiture issues therein.
10         2.     The parties agree to the continuance and extension of time.
11         This is the third request for an extension of time.
12         DATED this 8th day of February 2021.
13
14   RENE L. VALLADARES                        NICHOLAS A. TRUTANICH
     Federal Public Defender                   United States Attorney
15
16      /s/Amy B. Cleary                         /s/ Daniel D. Hollingsworth
     By_____________________________           By_____________________________
17
     AMY B. CLEARY                             DANIEL D. HOLLINGSWORTH
18   Assistant Federal Public Defender         Assistant United States Attorney

19
20
21                                          IT IS SO ORDERED:

22
23                                          ____________________________________
                                            UNITED STATES DISTRICT JUDGE
24
25
                                                     February 8, 2021
                                            DATED: ____________________________
26
                                               2
